—Motion for change of venue denied. Memorandum: We conclude that defendant , has not met his burden of demonstrating that there is “reasonable cause to believe that a fair and impartial trial cannot be had” *1004in Monroe County (CPL 230.20 [2]). If it develops during voir dire that a fair and impartial jury cannot be drawn, an appropriate motion may then be made. The relief requested in this motion is premature (see, People v Mateo, 239 AD2d 965; see also, People v DiPiazza, 24 NY2d 342). Present — Hayes, J. P., Hurlbutt, Scudder, Kehoe and Burns, JJ. (Filed July 27, 2001.)